


Exhibit 10.33

 

AFFYMAX INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

for

Anne-Marie Duliege

 

This Employment Agreement (“Agreement”) is entered into by and between
Anne-Marie Duliege (“Executive”) and Affymax Inc., (the “Company”), effective as
of December 17, 2008 (the “Effective Date”).

 

WHEREAS, the Company retains the services of Executive pursuant to that certain
Executive Employment Agreement dated June 4, 2004 (the “Employment Agreement”)
and the Company and Executive hereby wish to amend and restate the Employment
Agreement in its entirety as provided herein;

 

WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company, and wishes to continue to provide Executive with
certain compensation and benefits in return for her services; and

 

WHEREAS, Executive wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1                               Position.  Subject to terms set forth herein,
the Company agrees to continue to employ Executive in the position of Chief
Medical Officer and Executive hereby continues to accept such employment which
commenced effective as of July 26, 2004 (the “Employment Date”).  During the
term of her employment with the Company, Executive will devote her best efforts
and substantially all of her business time and attention to the business of the
Company, except for vacation periods as set forth herein and reasonable periods
of illness or other incapacities permitted by the Company’s general employment
policies.

 

1.2                               Duties and Location.  Executive shall serve in
an executive capacity and shall perform such duties as are customarily
associated with her then current title, consistent with the Bylaws of the
Company and as required by the Company’s Board of Directors (the “Board”). 
Executive will report to the Chief Executive Officer.  Executive’s primary
office location shall be the Company’s corporate headquarters, currently located
in Palo Alto, California.  The Company reserves the right to reasonably require
Executive to perform her duties at places other than its corporate headquarters
from time to time, and to require reasonable business travel.

 

1.3                               Policies and Procedures.  The employment
relationship between the parties shall also be governed by the general
employment policies and practices of the

 

1

--------------------------------------------------------------------------------


 

Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

 

2.                                      COMPENSATION.

 

2.1                               Salary.  As of the Effective Date, Executive
shall receive for services to be rendered hereunder an annualized base salary of
$346,000, payable on a semi-monthly basis, subject to payroll withholding and
deductions and payable in accordance with the Company’s regular payroll
schedule.  Such salary shall be reviewed annually and may be increased as
approved by the Board.

 

2.2                               Bonus.  As of the Effective Date, Executive
will be eligible to earn an annual bonus of up to thirty-five percent (35%) of
base salary as determined by the Board of Directors upon the recommendations of
its Compensation Committee and Chief Executive Officer and provided that
Executive remains employed by the Company as of the date the bonus is
calculated.  As of the Effective Date, seventy-five (75%) of the bonus amount
will be based on the Company’s performance in meeting its planned operating
objectives and twenty-five percent (25%) of the bonus amount will be based on
the Executive’s performance against expectations of her position, as determined
by the Company in its sole discretion.

 

2.3                               Standard Company Benefits.  Executive shall be
entitled to all rights and benefits for which she is eligible under the terms
and conditions of the standard Company benefits and compensation practices which
may be in effect from time to time and provided by the Company to its employees
generally.

 

2.4                               Equity Awards.  The Board will grant equity
awards to Executive in its sole discretion.

 

3.                                      PROPRIETARY INFORMATION OBLIGATIONS.

 

3.1                               Agreement.  As a condition of employment,
Executive agrees to execute and abide by the Proprietary Information and
Inventions Agreement attached hereto as Exhibit A.

 

3.2                               Remedies.  Executive’s duties under the
Employee Proprietary Information and Inventions Agreement shall survive
termination of her employment with the Company.  Executive acknowledges that a
remedy at law for any breach or threatened breach by her of the provisions of
the Proprietary Information and Inventions Agreement would be inadequate, and
she therefore agrees that the Company shall be entitled to injunctive relief in
case of any such breach or threatened breach.

 

3.3                               Third Party Agreements and Information. 
Executive represents and warrants that Executive’s employment by the Company
will not conflict with any prior employment or consulting agreement or other
agreement with any third party, and that Executive will perform her duties to
the Company without violating any such agreement. 

 

2

--------------------------------------------------------------------------------


 

Executive represents and warrants that Executive does not possess confidential
information arising out of prior employment, consulting, or other third party
relationships, which would be used in connection with Executive’s employment by
the Company, except as expressly authorized by that third party.  During
Executive’s employment by the Company, Executive will use in the performance of
Executive’s duties only information which is generally known and used by persons
with training and experience comparable to Executive’s own, common knowledge in
the industry, otherwise legally in the public domain, or obtained or developed
by the Company or by Executive in the course of Executive’s work for the
Company.

 

4.                                      OUTSIDE ACTIVITIES DURING EMPLOYMENT.

 

4.1                               Non-Company Business.  Except with the prior
written consent of the Company’s Board of Directors, Executive will not during
the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor, provided that Executive agrees not to become engaged in any
other business activity which, in the reasonable judgment of the Board, is
likely to interfere with Executive’s ability to discharge her duties and
responsibilities to the Company.  Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of her duties hereunder.

 

4.2                               No Adverse Interests.  Except as permitted by
Section 4.3, Executive agrees not to acquire, assume or participate in, directly
or indirectly, any position, investment or interest known by her to be adverse
or antagonistic to the Company, its business or prospects, financial or
otherwise.

 

4.3                               Noncompetition.  During the term of her
employment by the Company, except on behalf of the Company, Executive will not
directly or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, representative, consultant, or in any capacity whatsoever
engage in, become financially interested in, be employed by or have any business
connection with any other person, corporation, firm, partnership or other entity
whatsoever which were known by her to compete directly with the Company,
throughout the world, in any line of business engaged in (or planned to be
engaged in) by the Company; provided, however, that anything above to the
contrary notwithstanding, she may own, as a passive investor, securities of any
competitor corporation, so long as her direct holdings in any one such
corporation shall not in the aggregate constitute more than one percent (1%) of
the voting stock of such corporation.

 

3

--------------------------------------------------------------------------------


 

5.                                      TERMINATION OF EMPLOYMENT.

 

5.1                               At-Will Relationship.  Executive’s employment
relationship is at-will.  Either Executive or the Company may terminate the
employment relationship at any time, with or without cause or advance notice.

 

5.2                               Termination Without Cause.

 

(a)                                  The Company may terminate Executive’s
employment with the Company at any time without Cause, upon notice to Executive.

 

(b)                                  In the event Executive’s employment is
terminated without Cause and such termination results in a “separation from
service” with the Company within the meaning of Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder), the Company shall provide Executive the following severance
benefits (the “Severance Benefits”):  (i) a lump sum cash severance payment
equal to six (6) months of Executive’s then current annual base salary, less
applicable withholdings and deductions; (ii) if Executive timely elects
continued Company-provided group health insurance coverage pursuant to federal
COBRA law, the Company will pay Executive’s COBRA premiums sufficient to
maintain her group health insurance coverage in effect as of the date of the
termination for twelve (12) months following the termination, provided that the
Company’s obligation to continue to pay Executive’s COBRA premiums hereunder
will cease immediately upon Executive’s eligibility for equivalent group health
insurance coverage through a new employer; (iii) Executive will have the ability
to exercise any vested stock option shares granted to Executive by the Company
until one (1) year following the date of the termination or the expiration of
the term of any such options, whichever occurs earlier.  As a condition
precedent to Executive’s receipt of the Severance Benefits, Executive must
properly execute, and not revoke or attempt to revoke, the Release described in
Section 6.

 

5.3                               Termination for Cause.

 

(a)                                        The Company may terminate Executive’s
employment with the Company at any time for Cause, upon notice to Executive.

 

(b)                                        “Cause” for termination shall mean:
indictment or conviction of any felony or of any crime involving dishonesty;
participation in any fraud against the Company; breach of Executive’s duties to
the Company, including persistent unsatisfactory performance of job duties;
intentional damage to any property of the Company; conduct by Executive which in
the good faith and reasonable determination of the Board demonstrates gross
unfitness to serve; incapacity to perform the essential functions of Executive’s
job for a period of ninety (90) consecutive days; or death.

 

(c)                                        In the event Executive’s employment
is terminated at any time with Cause, she shall be entitled to receive her base
salary, and her accrued but unused paid time off earned through the date of
termination; Executive will not be entitled to severance pay, pay in lieu of
notice or any other such compensation, except as may be

 

4

--------------------------------------------------------------------------------


 

provided in the Company’s severance benefit plan, if any, in effect on the
termination date, or except as required by law.

 

5.4                               Termination for Good Reason.

 

(a)                                  Executive may voluntarily terminate her
employment for “Good Reason” by notifying the Company in writing that Executive
believes that an event described in this Section 5.4(a) has occurred (the
“Constructive Termination Notice”), within ten (10) days after the initial
occurrence of one of the following events; provided, however, that Executive
shall not have “Good Reason” to terminate employment unless the Company does not
cure the event described in this Section 5.4(a) within thirty (30) days
following receipt by the Company of the Constructive Termination Notice:

 

(i)                                    the assignment to Executive of any duties
or responsibilities which result in the material diminution of Executive’s
position; provided, however, that the acquisition of the Company and subsequent
conversion of the Company to a division or unit of the acquiring corporation
will not by itself result in a diminution of Executive’s position;

 

(ii)                                a reduction by the Company in Executive’s
annual base salary by greater than fifteen percent (15%), except to the extent
the base salaries of other executive officers of the Company are accordingly
reduced; or

 

(iii)                            a relocation of Executive, or the Company’s
principal executive offices by more than forty (40) miles, except for required
travel by Executive on the Company’s business.

 

(b)                                  In the event Executive terminates her
employment for Good Reason, and such termination results in a “separation from
service” with the Company within the meaning of Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder), the Company shall provide Executive the Severance Benefits
described above in Section 5.2(b).

 

5.5                               Voluntary or Mutual Termination.

 

(a)                                  Executive may voluntarily terminate her
employment with the Company at any time, after which no further compensation
will be paid to Executive.

 

(b)                                  In the event Executive voluntarily
terminates her employment other than for “Good Reason,” she will not be entitled
to severance pay, pay in lieu of notice or any other such compensation.

 

5.6                               Involuntary Termination Following a Change in
Control.

 

(a)                                  Definition.  For the purposes of this
Agreement, a “Change in Control” shall mean a merger or consolidation of the
Company with, or any sale of all or substantially all of the assets of the
Company, to any other person, corporation or entity, unless as a result of such
merger, consolidation or sale of assets the holders of the

 

5

--------------------------------------------------------------------------------


 

Company’s voting securities prior thereto hold at least fifty percent (50%) of
the total voting power represented by the voting securities of the surviving or
successor corporation after such transaction.

 

(b)                                  Severance Benefits.  In the event of the
termination of Executive’s employment without Cause or Executive’s resignation
for Good Reason, and in each case such termination results in a “separation from
service” with the Company within the meaning of Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder) (an “Involuntary Termination”) within twelve (12) months immediately
following the effective date of a Change in Control, in lieu of the Severance
Benefits provided in Sections 5.2 and 5.4 herein, Executive will receive the
following benefits upon such Involuntary Termination (the “Change in Control
Benefits”): (i) a lump sum cash severance payment equal to twelve (12) months of
Executive’s then current annual base salary, less applicable withholdings and
deductions; (ii) a lump sum cash severance payment equal to one (1) times
Executive’s annual target bonus potential, less applicable withholdings and
deductions; (iii) if Executive timely elects continued Company-provided group
health insurance coverage pursuant to federal COBRA law, the Company will pay
Executive’s COBRA premiums sufficient to maintain her group health insurance
coverage in effect as of the date of the Involuntary Termination for twelve (12)
months following the Involuntary Termination, provided that the Company’s
obligation to continue to pay Executive’s COBRA premiums hereunder will cease
immediately upon Executive’s eligibility for equivalent group health insurance
coverage through a new employer; (iv) Executive will have the ability to
exercise any vested stock option shares granted to Executive by the Company
until one (1) year following the date of the Involuntary Termination or the
expiration of the term of any such option, whichever occurs earlier; and (v) the
vesting of all of Executive’s outstanding equity awards shall be accelerated so
that they vest in full and the Company’s right to repurchase any earlier
exercised shares, if applicable, shall lapse.  As a condition precedent to
Executive’s receipt of the Change in Control Benefits, Executive must properly
execute, and not revoke or attempt to revoke, the Release described in
Section 6.

 

6.                                      RELEASE.  As a condition of receipt of
any benefits under Section 5 of this Agreement, Executive shall provide the
Company with an executed and effective general release substantially in the form
attached hereto as EXHIBIT B (the “Release”).

 

7.                                      NONINTERFERENCE.

 

While employed by the Company, and for two (2) years immediately following the
Termination Date, Executive agrees not to interfere with the business of the
Company by:

 

(a)                                  soliciting, attempting to solicit,
inducing, or otherwise causing any employee of the Company to terminate
employment in order to become an employee, consultant or independent contractor
to or for any other person or entity of the Company; or

 

6

--------------------------------------------------------------------------------


 

(b)                                  directly or indirectly soliciting the
business of any customer of the Company which at the time of termination or one
year immediately prior thereto was listed on the Company’s customer list.

 

8.                                      COOPERATION WITH COMPANY.

 

8.1                               Cooperation Obligation.  During and after the
term of Executive’s employment, Executive will cooperate with the Company in
responding to the reasonable requests of the Company’s Chairman of the Board,
CEO or General Counsel, in connection with any and all existing or future
litigation, arbitrations, mediations or investigations brought by or against the
Company, or its or their respective affiliates, agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which the
Company reasonably deems Executive’s cooperation necessary or desirable.  In
such matters, Executive agrees to provide the Company with reasonable advice,
assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony.  Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing. The failure by Executive to cooperate
fully with the Company in accordance with this Section 8 will be a material
breach of the terms of this Agreement which will result in all commitments of
the Company to make additional payments to Executive under Section 5 becoming
null and void.

 

8.2                               Expenses and Fees.  The Company will reimburse
Executive for reasonable out-of-pocket expenses incurred by Executive as a
result of her cooperation with the obligations described in Section 8.1, within
thirty (30) days of the presentation of appropriate documentation thereof, in
accordance with the Company’s standard reimbursement policies and procedures.
After termination of Executive’s employment, the Company will also pay Executive
a reasonable fee in the amount of $200 per hour for the time Executive devotes
to matters as requested by the Company under Section 8.1 (the “Fees”).  The
Company will not deduct or withhold any amount from the Fees for taxes, social
security, or other payroll deductions, but will instead issue an IRS Form 1099
with respect to the Fees.  Executive acknowledges that in cooperating in the
manner described in Section 8.1, she will be serving as an independent
contractor, not a Company employee, and she will be entirely responsible for the
payment of all income taxes and any other taxes due and owing as a result of the
payment of Fees.  Executive hereby indemnifies the Company and its officers,
directors, agents, attorneys, employees, shareholders, subsidiaries, and
affiliates and holds them harmless from any liability for any taxes, penalties,
and interest that may be assessed by any taxing authority with respect to the
Fees, with the exception of the employer’s share of employment taxes
subsequently determined to be applicable, if any.

 

9.                                      DISPUTE RESOLUTION.  To ensure rapid and
economical resolution of any disputes which may arise under this Agreement,
Executive and the Company agree that any and all disputes, claims, or demands in
any way arising out of or relating to this Agreement, Executive’s employment
with the Company, or the termination of Executive’s employment with the Company,
shall be resolved by confidential, final and binding

 

7

--------------------------------------------------------------------------------


 

arbitration conducted before a single arbitrator with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in San Francisco, California, under the
then-applicable JAMS rules.  The parties acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute through
a trial by jury, judge or administrative proceeding.  The Company shall bear
JAMS’ arbitration fees and administrative costs.  The arbitrator shall: 
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award.  The arbitrator, and not
a court, shall also be authorized to determine whether the provisions of this
paragraph apply to a dispute, controversy, or claim sought to be resolved in
accordance with these arbitration procedures.  Notwithstanding the foregoing,
Executive and the Company shall each have the right to resolve any dispute or
cause of action involving Company trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights under California Labor Code Section 2870, and rights under patent,
trademark, or copyright law) by court action instead of arbitration.  Nothing in
this Agreement is intended to prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

 

10.                               TAX PROVISIONS.

 

10.1                        Gross-Up Payment.

 

(a)                                  Subject to the possible limitation set
forth in Section 10.1(b) below, if any payment or benefit received or to be
received by Executive in connection with a Change in Control or otherwise
(“Payment”) would subject Executive to the excise tax (the “Excise Tax”) imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then Executive shall be entitled to receive an additional payment from the
Company, in an amount not to exceed two hundred fifty thousand dollars
($250,000) (the “Gross-Up Payment”), such that after the payment of all taxes
(including, without limitation, any income or employment taxes, any interest or
penalties imposed with respect to such taxes, and any additional excise tax
imposed by Section 4999 of the Code) on the Gross-Up Payment, Executive shall
retain an amount equal to the full Excise Tax.  For purposes of determining the
amount of the Gross-Up Payment, Executive shall be deemed to have (i) paid
federal income taxes at the highest marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is to be made; (ii) paid federal
employment taxes at Executive’s actual marginal rate for the calendar year in
which the Gross-Up Payment is to be made; and (iii) paid applicable state and
local income taxes at the highest rate of taxation for the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.  Except as otherwise provided herein, Executive shall not be
entitled to any additional payments or other indemnity arrangements in
connection with the Payment or the Gross-Up Payment.  Notwithstanding any other
provision in Section 10.1, the aggregate amount of the Gross-Up Payment shall
not exceed two hundred fifty thousand dollars ($250,000).

 

8

--------------------------------------------------------------------------------

 

(b)                                  Notwithstanding the foregoing, the amount
of the Payment when aggregated with the Gross-Up Payment (the “Total Parachute
Payments”) shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (i) the largest portion of the Total Parachute Payments that would result
in no portion of the Total Parachute Payments being subject to the Excise Tax,
or (ii) the largest portion, up to and including the total, of the Total
Parachute Payments, whichever amount referenced in the foregoing (i) or (ii),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax, results in Executive’s receipt of the
greatest economic benefit notwithstanding that all or some portion of the Total
Parachute Payments may be subject to the Excise Tax. If a reduction in payments
or benefits constituting “parachute payments” is necessary so that the Total
Parachute Payments equals the Reduced Amount, reduction shall occur in a manner
necessary to provide Executive with the greatest economic benefit.  If more than
one manner of reduction of payments or benefits necessary to arrive at the
Reduced Amount yields the greatest economic benefit, the payments and benefits
shall be reduced pro rata.

 

(c)                                  The independent registered public
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the event described in
Section 280G(b)(2)(A)(i) of the Code shall make all determinations required to
be made under this Section 10.1.  If the independent registered public
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting such event, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such independent registered public
accounting firm (the “Accounting Firm”) required to be made hereunder.  The
Accounting Firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive.  Any good faith determinations of the Accounting Firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

 

(d)                                  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  If the Company
exhausts its remedies pursuant to Section 10.1(e) hereof and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred, and any such
Underpayment, together with any additional penalties or interest thereon, shall
be promptly paid by the Company to or for the benefit of Executive.

 

(e)                                  Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten (10) business days
after Executive is informed in writing of such claim and shall

 

9

--------------------------------------------------------------------------------


 

apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid.  Executive shall not pay such claim prior to the
expiration of the thirty (30)-day period following the date on which Executive
has given such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(i)                                    Give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                Take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;

 

(iii)                            Cooperate with the Company in good faith in
order effectively to contest such claim; and

 

(iv)                               Permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or federal, state,
and local income and employment tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this
Section 10.1(e), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or federal, state, and
local income and employment tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, further, Executive shall not
be required to extend the statute of limitations relating to the payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due, other than an extension limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(f)                                    If, after the receipt by Executive of any
amount paid by the Company relating to a Gross-up Payment pursuant to
Section 10.1(a) hereof or advanced by the Company pursuant to
Section 10.1(e) hereof, Executive becomes entitled to receive any

 

10

--------------------------------------------------------------------------------


 

refund with respect to such amounts, Executive shall (subject to the Company’s
complying with the requirements of Section 10.1(e) hereof) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 10.1(e) hereof, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid, and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

(g)                                 If, pursuant to regulations issued under
Section 280G or 4999 of the Code, the Company and Executive are required to make
a preliminary determination of the amount of an excess parachute payment and
thereafter a redetermination of the Excise Tax is required or the Company is
permitted to make a recalculation with regard to stock options and elects to do
so under the applicable regulations, the parties shall request the Accounting
Firm to make such redetermination.  If as a result of such redetermination an
additional Gross-Up Payment is required, the amount thereof shall be paid by the
Company to Executive within ten (10) business days of the receipt of the
Accounting Firm’s determination.  If the redetermination of the Excise Tax
results in a reduction of the Excise Tax, Executive shall take such steps as the
Company may reasonably direct in order to obtain a refund of the excess Excise
Tax paid.  If the Company determines that any suit or proceeding is necessary or
advisable in order to obtain such refund, the provisions of
Section 10.1(e) hereof relating to the contesting of a claim shall apply to the
claim for such refund, including, without limitation, the provisions concerning
legal representation, cooperation by Executive, participation by the Company in
the proceedings and indemnification by the Company.  Upon receipt of any such
refund, Executive shall promptly pay the amount of such refund to the Company. 
If the amount of the income taxes otherwise payable by Executive in respect of
the year in which Executive makes such payment to the Company is reduced as a
result of such payment, Executive shall, no later than the filing of the income
tax return in respect of such year, pay the amount of such tax benefit to the
Company.  In the event there is a subsequent redetermination of Executive’s
income taxes resulting in a reduction of such tax benefit, the Company shall,
promptly after receipt of notice of such reduction, pay to Executive the amount
of such reduction.  If the Company objects to the calculation or recalculation
of the tax benefit, as described in the preceding two sentences, the Accounting
Firm shall make the final determination of the appropriate amount.  Executive
shall not be obligated to pay to the Company the amount of any further tax
benefits that may be realized by her as a result of paying to the Company the
amount of the initial tax benefit.

 

(h)                                 In the event that the Excise Tax is
subsequently determined to be less than initially determined, Executive shall
repay to the Company at the time that the amount of such reduction in Excise Tax
is determined (but, if previously paid to the taxing authorities, not prior to
the time the amount of such reduction is refunded to Executive or otherwise
realized as a benefit by Executive) the portion of the Gross-Up Payment that
would not have been paid if the Excise Tax as subsequently determined had been
applied initially in calculating the Gross-Up Payment, with the amount of such
repayment determined by the Accounting Firm; provided that the amount of
required repayment by Executive shall be

 

11

--------------------------------------------------------------------------------


 

reduced, as the Accounting Firm may determine, in order to avoid putting
Executive in a worse after-tax position than Executive would have enjoyed had
the amount of Excise Tax been correctly determined in the first instance, such
determination to be made on a basis consistent with the intention of this
Section 10.1, which is to make Executive whole on an after-tax basis on account
of any Excise Tax (including related interest and penalties) up to an aggregate
amount of two hundred fifty thousand dollars ($250,000).  Executive and the
Company shall each have the right at all times to have the Accounting Firm
review and confirm or revise earlier calculations.

 

10.2                        Compliance with Section 409A.  All payments provided
under this Agreement are intended to constitute separate payments for purposes
of Treasury Regulation Section 1.409A-2(b)(2).  Any lump sum cash severance
payment pursuant to Sections 5.2(b)(i) or 5.4(b) shall be paid as soon as
practicable following the date of the termination of Executive’s employment
without Cause resulting in a “separation from service” with the Company within
the meaning of Treasury Regulation 1.409A-1(h) (without regard to any
permissible alternative definition thereunder) or Executive’s resignation for
Good Reason resulting in a “separation from service” with the Company within the
meaning of Treasury Regulation 1.409A-1(h) (without regard to any permissible
alternative definition thereunder) but in no event later than March 15th of the
calendar year following such termination.  It is the intention of the preceding
sentence to apply the “short-term deferral rule” set forth in Treasury
Regulation Section 1.409A-1(b)(4) to such payments.  Amounts paid in connection
with group health insurance coverage pursuant to COBRA under Sections
5.2(b)(ii) or 5.4(b) are intended to be paid pursuant to the exception provided
by Treasury Regulation Section 1.409A-1(b)(9)(v)(B).  Amounts paid pursuant to
Sections 10.1(a), 10.1(d) and 10.1(h) shall be paid no later than the end of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes.  Amounts paid pursuant to Sections
10.1(e) and 10.1(g) shall be paid no later than the end of Executive’s taxable
year following the Executive’s taxable year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
Executive’s taxable year following Executive’s taxable year in which the audit
is completed or there is a final and nonappealable settlement or other
resolution of the litigation.

 

11.                               GENERAL PROVISIONS.

 

11.1                        Notices.  Any notices provided hereunder must be in
writing and shall be deemed effective upon the earlier of personal delivery
(including personal delivery by fax) or the next day after sending by overnight
carrier, to the Company at its primary office location and to Executive at her
address as listed on the Company payroll.

 

11.2                        Severability.  Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction to the extent
possible in keeping with the intent of the parties.

 

12

--------------------------------------------------------------------------------


 

11.3                        Waiver.  If either party should waive any breach of
any provisions of this Agreement, she or it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

 

11.4                        Complete Agreement.  This Agreement and Exhibit A,
constitute the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter.  It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by an officer of the Company.

 

11.5                        Counterparts.  This Agreement may be executed in
separate counterparts, any one of which need not contain signatures of more than
one party, but all of which taken together will constitute one and the same
Agreement.

 

11.6                        Headings.  The headings of the sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

11.7                        Successors and Assigns.  This Agreement is intended
to bind and inure to the benefit of and be enforceable by Executive and the
Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of her duties hereunder
and she may not assign any of her rights hereunder without the written consent
of the Company, which shall not be withheld unreasonably.

 

11.8                        Attorneys’ Fees.  If either party hereto brings any
action to enforce her or its rights hereunder, the prevailing party in any such
action shall be entitled to recover her or its reasonable attorneys’ fees and
costs incurred in connection with such action.

 

11.9                        Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

Affymax Inc.

 

 

 

 

 

By:

/s/ Arlene M. Morris

 

 

Arlene M. Morris

 

 

Chief Executive Officer

 

 

 

 

 

 

 

Date: December 17, 2008

 

13

--------------------------------------------------------------------------------


 

Accepted and agreed this

 

17th day of December, 2008.

 

 

 

Anne-Marie Duliege, an Individual

 

 

 

/s/ Anne-Marie Duliege

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AGREEMENT

 

--------------------------------------------------------------------------------
